      Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 1 of 13 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 DuPREE PRODUCTIONS, LLC

                        Plaintiff,                   No.   21-cv-1548

 v.                                                  NOTICE OF REMOVAL

 RDE, INC. f/k/a UBID, INC.
 and KETAN THAKKER

                        Defendants.



       RDE, Inc., formerly known as uBid, Inc., and Ketan Thakker, by counsel, hereby file this

notice of removal to the United States District Court for the Northern District of Illinois, Eastern

Division, and set forth the following grounds for removal:

       1.      This suit involves a Petition for Confirmation of Arbitration Award (“Petition”)

filed in the Illinois Circuit Court, Eighteenth Judicial Circuit, DuPage County, Law Division, on

or about February 16, 2021, entitled DuPree Productions, LLC. vs. RDE, Inc., formerly known as

uBid, Inc., and Ketan Thakker, 2021L000204. A copy of the Petition is attached hereto. It was

sent by e-mail to Defendants’ counsel on February 19, 2021 and constitutes all process,

pleadings, and orders received by Defendants in this action. No Summons has been received.

       2.      Upon information and belief, neither RDE, Inc. nor Mr. Thakker has been served

with the Petition.

       3.      Upon information and belief, Dupree Productions, LLC (“DUPREE”) is a Florida

Limited Liability Company with a principal place of business in Jacksonville, Florida.

       4.       Upon information and belief, and based upon publicly available information,

Donald Dupree and Keith Vincent are the sole members of DUPREE. Upon information and

                                                 1
         Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 2 of 13 PageID #:2




belief, Mr. Dupree is a citizen of Jacksonville, Florida. Upon information and belief, Mr. Vincent

is a citizen of Vineyard, Utah.

          5.     RDE, Inc.is a Delaware corporation with its principal place of business in

Norcross, Georgia. Ketan Thakker is a citizen of Illinois.

          6.     Dupree alleges in its Petition that it is entitled to enforcement of an arbitration

award for compensatory damages against the Defendants in an amount in excess of Seventy-Five

Thousand Dollars ($75,000) as the result of a breach of contract.

          7.    This Court has original jurisdiction, pursuant to 42 U.S.C. §1332, in that there is

complete diversity of citizenship between Plaintiff and Defendants and the amount in

controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and

costs.

          8.    Venue is proper in the Northern District of Illinois under 28 U.S.C. §1391

because Thakker resides in the Northern District of Illinois.

          9.    Defendants will promptly file a copy of this Notice of Removal with the Clerk of

the state court where the state court action is pending.

Dated: March 19, 2021

                                                Respectfully submitted,

                                                s/Grant Blumenthal

                                                Grant Blumenthal (6238437)
                                                BLUMENTHAL LAW GROUP, P.C.
                                                Attorneys for Defendants
                                                180 N. LaSalle Street, Suite 3700
                                                Chicago, Illinois 60601
                                                (312) 981-5055
                                                gblumenthal@blumenthal-law.com

                                                                and


                                                   2
Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 3 of 13 PageID #:3




                                 David Jacoby (DJ3440)
                                 (Pro Hac Vice Admission Pending)
                                 CULHANE MEADOWS HAUGHIAN
                                 & WALSH, PLLC
                                 Attorneys for Defendants
                                 888 Main Street, #543
                                 New York, New York 10044
                                 (917) 853-0057
                                 djacoby@cm.law




                                    3
       Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 4 of 13 PageID #:4




             IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
                       DUPAGE COUNTY, ILLINOIS, LAW DIVISION Candice Adams
                                                                                         e-filed in the 18th Judicial Circuit Court
DUPREE PRODUCTIONS, LLC,                                     )                           DuPage County
                                                                                         ENVELOPE: 12223824
                                                             )                           2021L000204
                          Plaintiff,                         )                           FILEDATE: 2/16/2021 11:57 AM
                                                             )        No.                Date Submitted: 2/16/2021 11:57 AM
                  v.                                         )                           Date Accepted: 2/17/2021 7:33 AM
                                                                                         JK
                                                             )
RDE, INC. f/k/a UBID HOLDINGS, INC.; and                     )
KETAN THAKKER,                                               )
                                                             )       2021L000204
                          Defendant.                         )

                PETITION FOR CONFIRMATION OF ARBITRATION AWARD

        NOW COMES the Plaintiff, DUPREE PRODUCTIONS, LLC (“DuPree”), by and through its

attorneys, THE COLLINS LAW FIRM, P.C., and for its Petition for Confirmation of Arbitration Award

against Defendants, RDE, INC. f/ka UBID HOLDINGS, INC. (“uBid”) and KETAN THAKKER, an

individual (“Thakker”), states as follows:

                                                 Introduction

        1.        On January 29, 2020, DuPree commenced an arbitration proceeding (the “Arbitration”)

with the American Arbitration Association (the “AAA”) by filing its Demand for Arbitration and

Statement of Claims (the “Demand”) against uBid and Thakker pursuant to a Partial Equity Payment

Agreement (the “Agreement”).1 On or about June 11, 2020, Defendants filed their response to the

Demand.

        2.        On February 3, 2021, Arbitrator Mary Pat Benz (the “Arbitrator”) issued a written order

finding based upon the documents submitted during the Arbitration that DuPree was entitled to recover

$195,000.00 plus attorneys’ fees and costs from Respondents. A copy of the Order is attached hereto

as Exhibit “1”.




1
  Subsequent to the filing of the Demand, uBid adopted an amendment to its Certificate of Incorporation reflecting
that its corporate name was changed to RDE, Inc.


                                                        1
       Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 5 of 13 PageID #:5




        3.      Further, on February 3, 2021, the Arbitrator issued the final award (the “Final Award”)

finding that DuPree was the prevailing party and awarding damages to DuPree in the amount of

$195,000.00 from Defendants, jointly and severally, for Defendants breach of the Agreement and for

false statements made in connection therewith. A copy of the Final Award is attached hereto as Exhibit

“2”.

        4.      The Final Award further reflects an award to DuPree from the Defendants in the sum

of $23,733.00 for its attorneys’ fees and the sum of $2,681.59 for its costs.

        5.      Finally, the Final Award reflects that the Defendants, jointly and severally, shall

reimburse DuPree an additional sum of $2,900.00.

        6.      Thus, in total, the Final Award found that DuPree is entitled to a judgment in the

amount of $223,314.59 against the Defendants, jointly and severally.

                                                 Parties

        7.      DuPree is a Florida limited liability company.

        8.      uBid is a Delaware corporation.

        9.      Thakker is an individual residing in DuPage County, Illinois.

                                        Jurisdiction and Venue

        10.     Jurisdiction is proper in this State pursuant to 735 ILCS 5/2-209 because the acts or

omissions giving rise to this case occurred in Illinois.

        11.     Venue is proper in DuPage County pursuant to 735 ILCS 5/2-101 because Thakker is

a resident of DuPage County.

                                                Argument

        12.     Section 11 of the Illinois Uniform Arbitration Act, 710 ILCS 5/1 et seq., provides for

judicial confirmation of arbitral awards upon application of a party unless the respondent urges the

court to vacate, modify or correct the award.




                                                    2
      Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 6 of 13 PageID #:6




        13.     “Whenever possible a court must construe an [arbitration] award so as to uphold its

validity, and gross errors of judgment in law or a gross mistake of fact will not serve to vitiate an award

unless these mistakes or errors are apparent upon the face of the award. (Garver v. Ferguson, 76 Ill.

2d 1, 10-11, (1979) (citing White Star Mining Co. v. Hultberg, 220 Ill. 578 (1906)).

        14.     The Arbitrator, having considered the Agreement between the parties and the false

statements made by Defendants concerning same, determined that the Defendants were liable to

DuPree for $223,314.59. There are no grounds for vacating, modifying, or correcting the Final Award,

as enumerated in 9 U.S.C. § 10-11, which exist. The Final Award was not obtained as a result of

corruption, fraud, or undue means, nor did the Arbitrator commit any misconduct.

        15.     Applications to vacate an award pursuant to 710 ILCS 5/12 shall be made within 90

days after delivery of a copy of the award. Applications to modify an award pursuant to 70 ILCS 5/13

shall similarly be made within 90 days after delivery of the copy of the award. The Final Award was

issued on February 3, 2021. The Defendants have not made any motion to vacate, modify, or correct

the Final Award entered against them for $223,314.59.

        16.     Once the time period for the Defendants to apply to modify, correct or vacate the Final

Award has passed, the confirmation of the Final Award is essentially automatic. United Steelworkers

of Am., AFL-CIO-CLC v. Danly Mach. Corp., 658 F. Supp. 736, 737-38 (N.D. Ill. 1987) (citing Derwin

v. General Dynamics Corporation, 719 F.2d 484, 488-90 (1st Cir.1983) (construing the Massachusetts

version of the Uniform Arbitration Act)).

        17.     Accordingly, upon expiration of 90 days, the Final Award must be confirmed. 710

ILCS 5/11. DuPree is further entitled to a judgment on the Final Award and costs associated with the

confirmation action. 710 ILCS 5/14.

        WHEREFORE, the Plaintiff, DUPREE PRODUCTIONS LLC, requests that this Court enter

an Order:




                                                    3
    Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 7 of 13 PageID #:7




     A. Confirming the award and entering judgment in the amount of $223,314.59 in favor of

         Plaintiff DuPree Productions, LLC and against Defendants RDE, Inc. f/k/a uBid Holdings,

         Inc. and Ketan Thakker, jointly and severally, which amount includes the damages

         assessed, attorneys’ fees and costs, and the administrative fees, expenses, and arbitrator

         compensation;

     B. Awarding Plaintiff DuPree Productions, LLC its costs incurred herein; and

     C. Awarding such other and further relief this Court deems equitable and just.


                                                    Respectfully Submitted,
                                                    DUPREE PRODUCTIONS, LLC
Robert L. Dawidiuk
Timothy P. Collins
THE COLLINS LAW FIRM, P.C.                          By: ________________________
1770 Park Street, Suite 200                               One of its Attorneys
Naperville, IL 60563
(630) 527-1595
Firm ID: 24048
rdawidiuk@collinslaw.com
tcollins@collinslaw.com




                                               4
Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 8 of 13 PageID #:8




                        EXHIBIT 1
            Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 9 of 13 PageID #:9




                               American Arbitration Association


  DuPree Productions, LLC

  -VS.                                                  Case Number: 01-20-0000-3 121

  uBid Holdings, Inc. and Ketan Thakker

                              ORDER OF ARBITRATOR. FebruaTv 3, 2021

        This matter came before the Arbitrator for ruling on Claimant's Motion for Sanctions and its
Petition For Adverse Inference And Entry Of Judgment (collectively "Motion for Sanctions"). AAA
Commercial Rule 58 provides as follows:


         R-58. Sanctions
         (a) The arbitrator may, upon a party's request, order appropriate sanctions where aparty
         fails to comply with its obligations under these rules or with an order of the arbitrator. In
         the event that the arbitrator enters a sanction that iimits any party's participation in the
         arbitration or results in an adverse determination of an issue or issues, the arbitrator shall
         explain that order in writing and shall require the submission of evidence and legal
         argument prior to making of an award. The arbitrator may not enter a default award as a
         sanction.


         (b) The arbitrator must provide a party that is subject to a sanction request with the
         opportunity to respond prior to making any determination regarding the sanctions
         application.


        Claimant's claim in this arbitration, as described below, is supported by the swom affidavit of Don
DuPree and by other documents attached to the Motion for Sanctions. Claimant's submissions showthat
 Claimant and Respondents entered into an agreement in mid-2016 whereby Claimant would provide
advertising and endorsement space to Respondents during thirteen episodes of the Emmy Award winning
show produced by the Claimant called "A Piece of the Game" in exchange for Respondents paying
Claimant a total of $195,000.00. The Respondents aired their advertising, but instead of paying Claimant
the $195,000.00, Respondents offered to compensate the Claimant with shares in uBid. Respondents told
Claimant that the shares it intended to transfer had a then present value of $60,000.00, but because uBid
was about to go public, the shares would increase exponentially in value. Thus Claimant would receive
an amount far greater than $i95,000.00. Thereafter, Respondents refused to provide additional
information about the actual or expected value of the uBid shares that Respondents had transferred to
Claimant. Thereafter, Claimant learned that the representations made orally and in writing by
Respondents were completely false. They were made to induce Claimant to accept shares in lieu of
         Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 10 of 13 PageID #:10



payment for the advertising and endorsement space. The documents that Respondents have refused
produce relate primarily to the misrepresentations (for which Claimant sought punitive damages).


        In the Order of October 15, 202A,I granted Claimant's Motion for          Sanctions and identified
probable sanctions pursuant to A.rA.A Rule 58, in relevant part, as follows:


        2)    Unless full compliance with the Septemb er 24,2020 Order is shown, on or before
        November 16, 2020, Claimant may produce one or more affidavits from persons with
        knowledge for use as proof of the allegations that DuPree Productions, LLC provided
        advertising and endorsement space for Respondents during a show known as "A Piece of
        the Game"( "the Show'), that Claimant allowed Respondents uBid and Mr. Thacker to air
        advertising on 13 separate episodes ofthe Show between July 10, 2016 inOctober 2,2016,
        that the total cost of the advertising and endorsement space provided by Claimant to
        Respondents was $195,000, and that Respondents have not paid any money to Claimant
        for that advertising. Claimant may also present one or more affidavits showing the amount
        of attorney's fees that Claimant has incurred andlor paid to date in connection with the
        claims against Respondents that it has asserted in this arbitration.

        3)      On or before December 4,2020, Respondents may presenf in miting. any evidence
        or legal arguments to show cause why an award should not be entered in favor of Claimant
       as a sanction for Respondents' willful non-compliance with discovery orders. Further,
       Respondents may offer evidence and legal arguments as provided in A.AA Rule R-58(a).


        At various times in the Fall of 2020. Respondents have submitted documents, including affidavits
made by Mr. Thakker. The Arbitrator has reviewed Respondents' submissions. None of Respondents'
evidence, atguments, or other submissions have cured or justified the basic defects in their production of
requested documents which would likely prove or refute Claimant's claim of misrepresentations about the
financial status of uBid.

       In the Order of December 16,2020,I stated that Claimants had submitted suffrcient evidence in
the form of affrdavits and other documents to meet its burden to prove its claim. The claim against
Respondent Thakker individually was amply supported by the affidavit of Mr. Dupree which describes,
among other things, Mr. Thakker's affirmative misrepresentations about the financial status of Respondent
uBid. Claimant's evidence showed that that Claimant was entitled to recover the sum of $ 195,000.00 plus
attorneys' fees and costs from Respondents. I nevertheless permitted Respondents to provide additional
information on or before January 4,2021.

        Following the December 16, 2020 order, Respondents raised an issue about Claimant's status as
a limited liability company and about its capacity to participate in this arbitration as a limited liability
         Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 11 of 13 PageID #:11



company. In response, Claimant provided information (and I verified the same) showing that Claimant is
a Florida Limited Liability Company in good standing.


       Based upon  all of the documents submitted, I find that the parties' agreement was performed by
Claimant and breached by Respondents. Claimant is entitled to recover $195,00.00 plus attomeys' fees
and costs from Respondents. Claimant will not be awarded punitive damages. Accordingly, I grant
Claimant's Motion for Sanctions and its Petition For Adverse Inference And Entry Of Judgment.

       The requirements of   AAA Rule   58 have been met here. First, as described above, the Final Award
thatl will enter based upon the foregoing will not be a default award. Like a documents-only award, it
will be based upon the evidence that proves Claimant's entitlement to $195,000.00 plus attorneys' fees
and costs. The affidavit of Mr. DuPree describes the parties' agreement and also identifies Mr. Thakker's
misrepresentations made in connection therewith.


       Second, Respondents have not complied with ArA.r{ Rules and Arbitrator's Orders concerning
production of documents during a period of nearly five months. Respondents have been given notice of
their non-compliance in several orders, including an order entered on August 26,2020. The deficiencies
in Respondents' production have been identified in writing. Respondents have been given ample
opportunity to comply with Claimant's production requests and the Arbitrators orders. Respondents were
permitted to do so well beyond the original deadlines for such production. Respondents have also been
given ample opportunity to present evidence and legal argument in support of their position.

       In sum, I find that the entry of a Final Award   based upon documents only is a proper sanction
pursuant to AJ{A Rule 58. The Final Award in favor of Claimant and against Respondents    will   be entered
promptly.




Date: Februarv 3.2021                         l/Marv   Patricia Benz
                                             Mary Patricia Benz, Arbitrator
Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 12 of 13 PageID #:12




                          Exhibit “2”
     Case: 1:21-cv-01548 Document #: 1 Filed: 03/19/21 Page 13 of 13 PageID #:13




                            American Arbitration Association
                            Commercial Arbitration Tribunal


DuPree Productions, LLC ("Claimant")
                                                             Case Nurnber: 0l-20-0000-3121
-vs-
                                     ("Respondents")
uBid Holdings,Inc. and Ketan Thakker

                             FINAL AWARD OF ARBITRATOR

                           ARBITRATOR, having been designated in accordance
                                                                                    with the
I, THE UNDERSIGNED
                                                       parties and dated August l' 2016' and
arbitration ugr."-"oi entered into by the alove-named
                                                                       only pursuant to AAA
having been duly ,*o-, and the case having proceeded on documents
                                                               documents submitted to me, do
Rule 5g, and having fualy reviewed and cons-idered the written
hereby AWARD as follows:

1.      Claimant DuPree Productions, LLC is the prevailing party.
2.      I find in favor of Claimant DuPree Productions, LLC and against Respondents uBid
        Holdings, Inc. and Ketan Thakker with respect to the matters submitted to this arbitration.
        I award damages to Claimant in the amount of $195,000.00 from Respondents, jointly
        and severally,lor Respondents' breach of an agreement dated on or about August 1,2016
        and for false statements made in connection therewith-
3.      I award Claimant the sum of $23,733.00 as attorneys' fees and the sum of $2,681.59 as
        costs from Respondents.
4.      I decline to award interest or punitive damages.
5.      The sums identified above shall be paid within 30 days of the date of this Award.
6.      Unpaid amounts after 30 days shall accrue interest atgyo per annum.

This Award is in fuIl settlement of all claims submitted to this Arbitration.      All   claims not
expressly granted herein are hereby denied.

The administrative fees and expenses of the American Arbitration Association totaling $2,900.00
shall be borne by Respondents. The compensation and expenses of the arbitrator totaling
$8,250.00 shall be bome as incurred. Therefore, Respondents jointly and severally shall
reimburse Claimant the additional sum of $2,900.00 representing that portion of said fees and
expenses in excess of the apportioned costs previously incurred by Claimant.




     frlr*.A j, Zozr
 Date                                           Mary Pat Benz, Arbitrator
